Knowlton, J.
The plaintiffs hired of the defendant a room in which were shafting and a pulley, connected by a belt with another part of the defendant’s premises, in such a way as to furnish power — which we infer to have been water power — for the running of machinery in the room hired by the plaintiffs. The room and power were let together in one contract, and the report indicates that the room was so situated in reference to the source of power, and so connected with it, that the right to have the power which would be furnished through the belt in the ordinary way was appurtenant to the plaintiffs’ room, which by the contract of the parties was treated as a part of the premises let. Without having terminated the plaintiffs’ tenancy, the defendant threw off the belt, and kept it off, with a view to stop the plaintiffs’ business, and to oblige them to vacate the room. This was a breach of the defendant’s implied contract for quiet enjoyment, and an eviction of the plaintiffs from an important part of the premises let, which entitle them to recover such damages as they suffered from the defendant’s unlawful act. Dexter v. Manley, 4 Cush. 14. Royce v. Guggenheim, 106 Mass. 201. Sherman v. Williams, 113 Mass. 481. The tenancy at will might have been terminated in a short time by proper proceedings ; but until it was terminated, the plaintiffs could not lawfully be deprived of the enjoyment of any part of the premises hired.

Verdict set aside.